Celebrezze, C.J.,
concurring in part and dissenting in part. I applaud the plurality’s decision to discount Dr. Reynolds’ unsigned report as evidence in support of the Industrial Commission’s order. The plurality properly recognizes that an unsigned medical report simply is not reliable evidence upon which the commission can base its determination as to extent of disability. See State, ex rel. Brown, v. Indus. Comm. (1983), 13 Ohio App. 3d 178, 179.
The commission based its order in the instant case “particularly on the medical report of Dr. Reynolds.” Because this report cannot constitute evidence to support the commission’s findings, the requested writ should have issued from this court. The plurality, however, is not to be deterred from searching for other evidence with which to evaluate the commission’s order. In a truly perplexing development, the plurality seizes on the report of Dr. John Wolf, Jr. as “ ‘evidence in the file’ which was also ‘adduced at the hearing’ ” to substantiate the commission’s findings. The plurality’s use of Dr. Wolf’s report cannot be squared with our holding in State, ex rel. Mitchell, v. Robbins & Myers, Inc. (1983), 6 Ohio St. 3d 481, 484, where we stated that “this court will no longer search the commission’s file for ‘some evidence’ to support an order of the commission not otherwise specified as a basis for its decision.” This flouting of our past decision in Mitchell is symptomatic of the plurality’s misapplication of its version of the “some evidence” rule. A more careful examination of this court’s standard of review of Industrial Commission determinations of disability in mandamus actions would better serve the commission and those who come before it.
The touchstone of our review, and the fundamental proposition with which every member of this court has agreed, is that the extraordinary remedy of mandamus will not be used to control the commission’s discretion, but may be invoked to remedy an abuse of that discretion. It is in our attempt to define “abuse of discretion” as it relates to evidentiary challenges that this court has fallen into the “some evidence” morass. This phrase today has unfortunately come to mean as much or as little as a majority of this court wishes to make of it. It is time to jettison this hollow “some evidence” jargon. Rather, the focus of our attention must be to pro*131vide meaningful consideration to allegations of unlawful administrative action. In so doing, we should not merely substitute a new phrase for an old one, for “the precise way in which courts interfere with agency findings cannot be imprisoned within any form of words,” and “new formulas attempting to rephrase the old are not likely to be more helpful than the old.” Universal Camera Corp. v. Natl. Labor Relations Bd. (1951), 340 U.S. 474, 489.
In determining extent of disability, the Industrial Commission is the trier of fact, as in a trial at law to the bench. The commission sees the claimant, hears the testimony from both sides and digests the medical, vocational and other evidence offered. As we stated in State, ex rel. Coen, v. Indus. Comm. (1933), 126 Ohio St. 550, 551-552, “[t]he Constitution and statutes have confided to the Industrial Commission as a tribunal in the first instance power to pass upon such evidence. * * * In performing such function, the commission should give to all the evidence before it, * * * such weight as it finds that the evidence warrants.”
Our review of commission disability determinations is necessarily limited in scope. The commission’s hearing officers are specialists whose expertise and first-instance opportunity to appraise evidentiary matters must be respected by this court. Further, mandamus is an extraordinary remedy to which the relator must demonstrate, inter alia, a clear legal right. This proposition is beyond contention, and it is equally well-settled that although this court may review the evidence upon which the commission based its order, we may not reweigh that evidence. In State, ex rel. Coen, supra, at 553-554, this basic tenet of extraordinary relief was explained in the context of judicial consideration of commission orders: “Mandamus cannot be granted where the effect of its issue would be to substitute the command of the superior for the judicial discretion of the inferior tribunal.” In Coen, we concluded that the courts cannot, in a mandamus action, control the commission’s discretion unless an abuse of that discretion “affirmatively appears.” Id. at 554.
Within these parameters, this court must establish workable standards for identifying an abuse of discretion by the commission. Only in this way can we fulfill our responsibility under the Ohio Constitution. In simple and straightforward language, this court has previously defined abuse of discretion as “discretion exercised to an end or purpose not justified by, and clearly against, reason and evidence.” State, ex rel. Democratic Executive Committee, v. Brown (1974), 39 Ohio St. 2d 157, 161 [68 O.O.2d 100]; State, ex rel. Shafer, v. Ohio Turnpike Comm. (1953), 159 Ohio St. 581, 591 [50 O.O. 465]; State, ex rel. Wilms, v. Blake (1945), 144 Ohio St. 619, 624 [30 O.O. 220]. See, also, Sinclair v. Sinclair (1954), 98 Ohio App. 308, 311 [57 O.O. 347]. Cf. Huffman v. Hair Surgeon, Inc. (1985), 19 Ohio St. 3d 83, 87. Conversely, the exercise of honest judgment is not an abuse of discretion. “Error of judgment does not invalidate discretion, exercised in good faith.” State, ex rel. Shafer, supra, at 593. Thus, it is only those *132rare instances where an administrative body’s ruling cannot be reconciled with the facts or reason which must be remedied by the issuance of the extraordinary writ of mandamus.
Consistent with the foregoing, when this court examines whether the Industrial Commission abused its discretion, the commission’s disability benefits order must meet certain minimum criteria, both procedurally and substantively.
First, the commission must state specifically the evidence relied upon and explain the reasons for its order. This is nothing more than an insistence on elementary due process, which has been eloquently reaffirmed in a recent decision of the United States Supreme Court:
“It is an axiom of administrative law that an agency’s explanation of the basis for its decision must include ‘a “rational connection between the facts found and the choice made.” ’ [Citations omitted.] Agency deference has not come so far that we will uphold regulations [or orders] whenever it is possible to ‘conceive a basis’ for administrative action. * * * Our recognition of Congress’ [in the instant case, the General Assembly’s] need to vest administrative agencies with ample power to assist in the difficult task of governing a vast and complex industrial Nation carries with it the correlative responsibility of the agency to explain the rationale and factual basis for its decision, even though we show respect for the agency’s judgment in both.” Bowen v. American Hospital Assn. (1986), 476 U.S. _, 90 L. Ed. 2d 584, 597-598.
Additionally, this court, in State, ex rel. Mitchell, supra, at 484, explained that such specificity was necessary both to enable the parties to prepare an action in mandamus contesting the commission’s disability order and to enable courts properly to review the basis of that order. In no other way can the parties’ understanding of the ruling be ensured and the right to meaningful review be preserved.
Secondly, there must be a reasonable basis for the commission’s order based on the record evidence. It would be unreasonable and arbitrary for the commission to select, or for this court to examine, only that evidence which supports the commission’s order. Rather, we must look at that evidence in its proper, overall context. This has been an accepted method of administrative review for decades, as one commentator observed:
“* * * Obviously responsible men would not exercise their judgment on only that part of the evidence that looks in one direction; the rationality or substantiality of a conclusion can only be evaluated in the light of the whole fact situation or so much of it as appears. Evidence which may be logically substantial in isolation may be deprived of much of its character or its claim to credibility when considered with other evidence.” Jaffe, Administrative Procedure Re-examined: The Benjamin Report (1943), 56 Harv. L. Rev. 704, 733.
The evidence supporting the commission’s order must also be of sufficient quantity and quality to provide a reasonable basis for the commis*133sion’s finding. Certainly, there must be more than a scintilla of evidence. Justice Paul M. Herbert put it well in stating: “I do not believe that it is consistent with the Constitution for this court to hold that the decision of an administrative agency is final in the field of facts merely because there may be some slight evidence to support such decision.” State, ex rel. Szekely, v. Indus. Comm. (1968), 15 Ohio St. 2d 237, 245 [44 O.O.2d 225] (Herbert, J. dissenting). Accord State, ex rel. Johnson, v. Indus. Comm. (1983), 11 Ohio App. 3d 22, 23. Qualitatively, there must be relevant and reliable evidence that a reasonable mind could accept as adequate to support a conclusion. See, e.g., Universal Camera Corp., supra, at 477. In essence, in determining that there has been an abuse of discretion, the court must feel not that it would differ with the result, but that the commission could not reasonably have based its conclusion on the evidence in the record. State, ex rel. Coen, supra, at 553; State, ex rel. Shafer, supra at 593.
It is against the basic ideals of justice for this court’s review of commission disability determinations to be reduced to a shorthand “some evidence” rule which is devoid of any meaningful judgment on our part. With all due respect for the commission’s discretion, judicial considerations of its disability orders in mandamus actions must still be careful, considered and guided by the foregoing principles.
It is, therefore, my view that the commission does not abuse its discretion in determining the extent of a claimant’s disability if: (1) it states with specificity and explains the basis of its order, (2) there is sufficient reliable and relevant evidence reasonably to support the commission’s conclusion (See State, ex rel. Johnson, v. Indus. Comm., supra, at 23), and (3) the record evinces that the commission’s decision is based on fact, logic and the law and that its findings are not clearly against the evidence.
The commission abuses its discretion if the reviewing court finds that there was not sufficient evidence for reasonable men to have made such findings. If its ruling is supported by a grain of proof, buried in an avalanche of confutative evidence, the commission’s findings are clearly unsubstantiated and its conclusions are therefore unreasonable. The resulting order has clearly been proven wrong and an abuse of discretion is manifest.
This court abdicates its responsibility by merely seeking out a sliver of evidence to justify the commission’s order, for all records will certainly contain some item supporting any commission determination. It should also be emphasized, however, that this court’s belief that it would have reached an opposite result is not a proper basis upon which to issue the writ of mandamus. To find an abuse of discretion, this court must conclude that the commission could not reasonably have made its order because the decision was clearly and convincingly against the record evidence.
Mandamus is an extraordinary remedy, difficult to achieve. But the right to bring an action in mandamus is an ancient one, wisely preserved *134by this state’s Constitution and statutes. Its essential purpose is to restore to the relator the rights and privileges of which he has been unlawfully deprived. Those joining in today’s judgment should not, through the misuse of their “some evidence” rule, attempt to dilute the effectiveness of this remedy and discourage those who seek it by transforming our extraordinary consideration of commission disability orders into a mechanical “rubber stamp” process. In the end, an agency’s abuse of its discretion can only be brought back to the rule of reason and law by the exercise of meaningful judicial oversight. The plurality’s perverted “some evidence” rule is no oversight at all.